DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 1/8/2020 are accepted.


Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for prediction of key performance parameters of an aero-engine in transition condition…
	conducting pretreatment on aero-engine performance parameter data… conducting dependence analysis on aero-engine performance parameter 

The claim filed by the Applicant on January 7, 2021, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, in claim 1, “conducting pretreatment on aero-engine performance parameter data… conducting dependence analysis on aero-engine performance parameter data…establishing a training database…building a prediction model based on support vector regression…and testing the prediction model by using a testing dataset, and evaluating the prediction effect”, in combination with the other method elements proved to be deficient in the prior art. 
Du et al (US 2019/0383221) teaches a design method of aero-engine on-line optimization and multivariable control based on model prediction control realizes aero-engine multivariable control and on-line optimization according to thrust, rotational speed and other needs under the condition of meeting constraints. Bickford (US 2004/0006398) teaches a system and method for monitoring an apparatus or process asset including creating a process model comprised of a plurality of process submodels each correlative to at least one training data subset partitioned from an unpartitioned training data set and each having an operating mode associated thereto. Dai et al (NPL; 2019) teaches an optimization strategy for aero-engine transient control schedule based on the on-board adaptive model. And Farrant et al (NPL; 1998) teaches effective condition monitoring of aero-engine systems using automated Scanning Electron .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY A DELOZIER/Examiner, Art Unit 2857            

/REGIS J BETSCH/Primary Examiner, Art Unit 2857